DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 5/18/2021. Claims 1-20 are pending and have been considered below.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a system and method for a base station apparatus connected to a plurality of transmission/reception points any one of which switches a transmission scheme according to a reception environment of a wireless terminal and provides a service to the wireless terminal, comprising a history recording part that records a measured throughput by a combination of a beam and a transmission scheme selected by said wireless terminal with respect to each of said transmission/reception points, a calculation part that calculates a predicted throughput when a service by a second combination of a predetermined beam and a second transmission scheme is received from a second transmission/reception point which is different from a first transmission/reception point to which said wireless terminal is being connected, and a transmission/reception point selection part that provides the service from the second transmission/reception point to said wireless terminal by the predetermined beam and . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 20200304256) system and method for receiving reference signal in wireless communication.
Byun (US 10523280) discloses a method and device for receiving signal in wireless communication with multiple transmission techniques.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631